Fawcett, J.,
dissenting.
The majority opinion is an excellent one down to the last paragraph, and as to the first and second paragraphs of the syllabus. The closing paragraph of the opinion and the third paragraph of the syllabus are, in my judgment, all wrong. Referring to defendant Mansell Davis, the opinion states: “The outstanding mortgage of $1,000 covered not only the 80 acres of land involved in this litigation, but included also land which has now descended to Mansell Davis. It was in his interest to have this mortgage paid. He was consulted in regard to selling a part of the land in order to relieve the remainder from incumbrance, and consented to so doing. The proceeds' of the 80 sold were used to relieve the remaining 80 from incum*376brance. He participated in the transaction, which Avas for his benefit in the same sense in which it Avas for the benefit of the OAvuer of the life estate, and has thus himself received the full value of all interest that he had in the land sold, and it seems clear that he cannot now in a court of equity repudiate the transaction and recover an interest in the land disposed of, Avhile retaining the full value received therefor.” This is an incorrect and very misleading statement of the record. He did not “participate in the transaction,” nor was he “consulted” in regard to selling a part of the land “in order to relieve the remainder from incumbrance,” nor did he “consent to so doing.” His language will have to be greatly enlarged upon in order to give it any such meaning. I will now give the entire testimony upon that point. Before doing so, hoAvever, let me call attention to one legal principle and to one question of undisputed fact. The legal principle is: Estoppel is an intentional relinquishment of a lcnoAvn right. The undisputed fact is: That at the time Mansell Davis Avas “consulted,” in reference to the sale of the 80j and “consented” thereto, everybody supposed that the Avhole quarter section was the absolute property of the Avidow Davis. It had been set off to her under the Baker’s decedent act, Avhich at that time liad not been held invalid. The widow, who was making the sale, Mrs. Bohrer, who was making the purchase, her husband, Mr. Bohrer, Mansell Davis, the. county judge and the laAvyer in the case, all thought that the property belonged absolutely to her and that she had the full right to sell it, so that everything that Mansell said in relation to the matter was with that understanding as to the situation and ownership of the property. Now, let us see what the testimony is upon that’ pojnt. I give it entire as slioAvn by the abstract prepared by appellant.
Mrs. Bohrer, the plaintiff, gave no testimony on the subject. It is evident, therefore, that she had no conversation whatever with Mansell Davis. Her husband testified as folloAvs: Direct examination: “Had a talk Avith Man-*377sell Davis about buying a part of it. Well, I met bim in the road, and I told him I had been talking to Tom (that was her son) and old Annie herself (we always called her old Annie) about buying that piece of land, ‘Well,’ he says, ‘if you buy it, it would help her out on that mortgage on that 80.’” Cross-examination: “Yes, sir; that talk with Mansell Davis was in November before the deed was made, along between his place and the land, in the l'oad, stopped and talked about it. No one present just me and him. He was horseback. If I recollect I was afoot. Oh, we got to talking there like neighbors will, and then I told him I had been talking with Tom and Annie about that piece of land, and that’s the way it commenced. Well, he was willing (this, of course, is a conclusion), said it would help her out, leave her a home if she got the mortgage off, and so on.” The papers show how much the mortgage was. Redirect examination: “There was something said in my talk will) Mansell Davis about how the rest of this mortgage would be taken care of. Why the mortgage would be released on the east 80 and put on the west 80, and that would leave her a home. That was the general understanding with us, all the way through.” It Avill be observed that this redirect is a mere conclusion of the witness as to what was said. Recross-examination: “Q. When did Mansell make that statement to you? A. Why, as a friend, we was a-talking there. Then there was another time we were talking about that, that has come to my mind, Mansell Davis came down to my place one Sunday morning, and we talked the matter over again there west of the house. That was just before the deed was made. No one present, just him and me by ourselves. No; nothing said about the mortgage at that time that I recollect of; oh, yes; the mortgage was talked about at the first conversation. There were several talks around amongst us, I can’t just remember. Talks with Mrs. Davis and Tom and Mr. Davis told me about the $1,500 mortgage. Mrs. Davis, Tom and Mansell. Yes, sir; Mansell just said this, if I. would take it she could turn the money *378over to the Lombard Loan Company, the one that held the mortgage against it, and could put the mortgage on the other 80, west 80, and that would release the east 80. No; it was Mansell, not Mrs. Davis, that said that. He knew the Lombard Company had the mortgage all right.” This is the sum total of the testimony offered by plaintiff upon that point. Without any contradiction or qualification on the part of defendant Mansell Davis, I insist that it is entirely insufficient to sustain a judgment of estoppel as against Mansell. He did not know that he had any right in the property. The talk between him and Bohrer was, as twice stated by Bohrer, a mere friendly talk. There was absolutely nothing said about Mansell’s having any ■ interest. It was simply a friendly talk as to whether or not it would be a good thing for the Bohrers to buy the 80, and Mansell, as a friend, simply stated that if they did buy the 80 “it would help her out” on the mortgage.
Mansell Davis testified, upon direct examination: “I heard part of Mr. Bohrer’s testimony, not sure I heard it all. I don’t think I had as much conversation as he said. I remember his asking me something about the advisability of his buying that place. I can’t just recall now nearly so much as he said here. I remember his asking me if I thought he ought to buy, or if it would be safe for him to buy it. Well, I may have suggested that it would be safe enough for him to buy it so far as I knew. I didn’t advise him to buy it, as he said. I am very sure we never had any such conversation on Sunday at his place.” Plaintiff’s counsel did not see fit to cross-examine Mansell. The above is the entire testimony upon this point.
The decree of the district court found that the defendants were entitled to the possession of the premises at the death of Mrs. Davis and to the rents and profits since that time; that plaintiff’s possession since the death of the life tenant had been wrongful; found the value of the improvements made by plaintiff to be $125 (plaintiff testified that no buildings had ever been erected on the property); found the sums paid for taxes for the year 1892 and taxes *379since the cleatli of the life tenant; found that plaintiff had paid the $1,000 mortgage, and that such payment was beneficial to the defendants; found the annual rental of the property since the death of the life tenant to be $100; ■stated the account between the parties as to rents, payment of taxes, and payment of mortgage, and found a balance due the plaintiff for $1,047.47; that plaintiff was entitled to a lien for the same; ordered defendants to pay the same within 60 days, and that in case of a default the premises be sold to satisfy the amount so found due, with interest, costs and increased costs. This judgment is not only right in every respect, but is the only judgment which, under the former decisions of this court and the other authorities cited in the majority opinion, could, properly, be rendered upon the record before us. The district court evidently had those cases before it, together with Hobson v. Huxtable, 79 Neb. 340. The rules announced in those cases were followed, and the judgment should not be disturbed.
Briefly stated, plaintiff purchased the life estate of the widow Davis and has enjoyed that life estate for 17 years. In order to have that enjoyment, she paid off a mortgage of $1,000. The decree of the district court now gives that back to her, credits her for taxes paid since the death of the life tenant, credits her with her improvements, and only charges her with rent since the life tenant’s decease. If she is not obtaining full equity under the decree of the district court, then I confess that I have no conception of. equity. The holding of the majority opinion amounts to absolutely taking away from a remainderman his estate, under the guise of estoppel, when no estoppel has been shown.
As an abstract proposition of law the. third paragraph of the syllabus may be sound; but the trouble is, it has no application to the facts in this case. Mansell Davis is not invoking the aid of a court of equity to repudiate a sale by the life tenant which he had advised. He is here standing upon his legal rights, in a suit in equity com*380menced by the grantee of the life tenant, which seeks to enlarge his purchase of his grantor’s life estate into a purchase of the fee of the entire estate. In such a case the rule announced in paragraphs 1 and 2 of the syllabus applies. Mansell is not refusing to do equity. On the contrary, the decree of the district court requires him to do that which is equitable. Yery few persons ivho buy a mere life estate have the good-fortune to enjoy that estate for .17 years. The district court allowed plaintiff everything that she is entitled to, and its judgment should be affirmed generally.
Hamer, J., joins in above dissenting opinion.